Exhibit 10.5

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.

LICENSE, ASSIGNMENT AND SUPPLY AGREEMENT

             THIS LICENSE, ASSIGNMENT AND SUPPLY AGREEMENT (the "Agreement”) is
effective as of February 13, 1997 (the "Effective Date"), by and between COULTER
CORPORATION (hereinafter "Coulter Corporation") and its wholly-owned subsidiary
COULTER INTERNATIONAL CORPORATION (hereinafter "CIC"), each having its
respective principal place of business at 11800 S.W. 147th Avenue, Miami,
Florida 33196, and COULTER CELLULAR THERAPIES, INC. (hereinafter "CCTI"), having
its principal place of business at 3000 Sand Hill Road, Building 3, Suite 255,
Menlo Park, California 94025. Coulter Corporation and its Affiliates (including,
but not limited to, CIC) shall be referred to collectively in this Agreement as
"Coulter".

WITNESSETH

             WHEREAS, Coulter owns or Controls certain Patent Property,
Contractual Rights, Regulatory Rights, Technical Know-How, Biotechnology Assets
and Equipment, all relating to the use of Dense Particles (as such terms are
defined below) for separating, treating and/or conditioning selected blood cells
or other particles in a biological fluid; and

             WHEREAS, CCTI has expressed an interest in acquiring and/or
licensing said Patent Property, Contractual Rights, Regulatory Rights, Technical
Know-How, Biotechnology Assets and Equipment from Coulter; and

             WHEREAS, Coulter is willing to transfer ownership and/or license
said Patent Property, Contractual Rights, Regulatory Rights, Technical Know-How,
Biotechnology Assets and Equipment to CCTI subject to the terms and conditions
contained herein;

             NOW, THEREFORE, in consideration of the mutual covenants herein
contained and intending to be legally bound thereby, the parties hereto agree as
follows:

1.          DEFINITIONS.

             1.1.       "Affiliate" of a party shall mean any corporation or
other business entity controlled, controlling or under common control with such
party. For purposes of this section, "control" shall mean direct or indirect
beneficial ownership of at least fifty percent (50%) of the voting securities of
such corporation or other business entity. Notwithstanding the foregoing, for
the purposes of this Agreement, neither Coulter Corporation nor CIC shall be
deemed to be an Affiliate of CCTI, and CCTI shall not be deemed to be an
Affiliate of Coulter Corporation or CIC.

             1.2.       "Biotechnology Assets" shall mean all hybridomas owned
or Controlled by Coulter as of the Effective Date. Such hybridomas shall
include, but not be limited to, those capable of producing the monoclonal
antibodies ("MABs") listed below. The parties agree and acknowledge that: (1)
the hybridomas which are capable of producing the Dana-Farber MABs listed below
are Controlled by Coulter pursuant to one or more of the Dana-Farber License
Agreements; and (2) the MABs marked with an asterisk (*) are subject to the
terms of the Ortho Settlement Agreement.

Coulter MABs
Dana-Farber MABs

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[**] [**] [**] [**] [**] [**] [**] [**] [**] [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]

             1.3.       "CCTI Field" shall mean the fields of (a) Therapeutic
Applications using Dense Particle Cell Separation Technology and (b) RUO
Applications using Dense Particle Cell Separation Technology.

             1.4.       "Contractual Rights" shall mean Coulter's rights and
obligations under the following agreements:

             (a)         Research and Development Agreement between Coulter
Corporation and University of Miami, Diabetes Research Institute, dated
December 29, 1995, as amended by a Research and Development Agreement Amendment
dated on or about January 29, 1997 (the "Miami Research Agreement"). Such rights
include all of Coulter's rights in U.S. Patent Application Serial No. [**],
filed [**] entitled [**] both (i) as a joint owner under such patent application
and (ii) all rights Coulter has to obtain an exclusive license from the
University of Miami under the foregoing patent application pursuant to Article 5
of the Miami Research Agreement.

             (b)         Therapeutic Consulting Agreements:

                           (ii)        Between Coulter Corporation and Dr. Lee
Nadler, dated April 1, 1996.

                           (iii)       Between Coulter Corporation and Dr.
Jerome Ritz, dated April 1, 1996.

                           (iv)        Between Coulter Corporation and Dr. James
Griffin, dated April 1, 1996.

                           (v)         Between Coulter Corporation and Dr. John
Gribben, dated April 1, 1996.

                           (vi)        Between Coulter Corporation and Dr. Norma
Kenyon, dated April 1, 1996.

             (a)         Research Service Agreement between Coulter Corporation
and McMaster University, dated January 30, 1997 (the "McMaster Agreement").

             (b)         Agreement for Purchase of Goods and Supplies between
Novamet Specialty Products. Corporation and Coulter Corporation, dated
January 29, 1997 (the "Novamet Agreement").

             1.5.       "Control" shall mean the ability to grant the licenses
or sublicenses herein or to make the assignments or transfers set forth herein,
as the case may be, without violating the terms of any agreement or other
arrangement with any third party.

             1.6.       "Dana-Farber License Agreements" shall mean the
following five agreements and one acknowledgment letter, between Coulter
Corporation (or its predecessor) and the Dana-Farber Cancer Institute, Inc. (or
its predecessor) (hereinafter, "Dana-Farber"):

                           (i)          Agreement between Sidney Farber Cancer
Institute and Coulter Electronics, Inc,, dated July 23, 1981;

                           (ii)         Agreement between Dana-Farber Cancer
Institute and Coulter Electronics, Inc., dated March 1, 1983;

                           (iii)        Agreement between Dana-Farber Cancer
Institute and Coulter Immunology, Division of Coulter Corporation, dated April
28, 1983;

                           (iv)       Agreement between Dana-Farber Cancer
Institute and Coulter Immunology, Division of Coulter Corporation, dated
April 1, 1987;

                           (v)        Agreement between Coulter Corporation and
Dana-Farber Cancer Institute, dated April 1, 1994 (the "1994 Dana-Farber
Agreement"); and

                           (vi)       Acknowledgment Letter from Dana-Farber
Cancer Institute, dated February 4, 1997.

             1.7.       "Dense Particle Cell Separation Technology" shall mean
technology in which Dense Particles are used to separate, treat and/or condition
selected human or animal blood cells or other particulate material in a
biological fluid.

             1.8.       "Dense Particles" shall mean particles having a density
significantly greater than the density of human blood cells or other human
cellular material, whereby such particles settle, under gravitational force, in
a suspending medium at a rate significantly faster than blood cells settle in
the same medium.

             1.9.       "Diagnostic Applications" shall mean applications for
diagnosing or monitoring a human or animal disease or condition.

             1.10.    "Equipment" shall mean instrumentation useful in the
analysis of biological fluids, as described in Section 2.8 hereof.

             1.11.    "Ortho Settlement Agreement" shall mean that Settlement
Agreement, dated March 31, 1992, among Johnson and Johnson, Ortho Diagnostics
Systems, Inc. and Ortho Pharmaceutical Corporation (collectively, "Ortho"),
Coulter Corporation, and Dana-Farber Cancer Institute, as amended by that
certain Amendment to Settlement Agreement, dated February 4, 1997 ("Amendment to
Settlement Agreement").

             1.12.    "Patent Property" shall mean:

                           (a)         the U.S. PATENTS listed on Exhibit 1 and
any and all continuations, continuations-in-part and divisions thereof; as well
as any re-issuance and/or re-examination or any extension of the U.S. PATENTS
listed on Exhibit 1;

                           (b)         the U.S. PATENT APPLICATIONS listed on
Exhibit 1 and any and all continuations, continuations-in-part and divisions
thereof;

                           (c)         any U.S. patents issuing on applications,
continuations, continuations-in-part and divisions described in clause (b) of
this paragraph;

                           (d)         any re-issuance and/or re-examination of
the patents described in clause (c) of this paragraph;

                           (e)         the CORRESPONDING FOREIGN PATENTS AND
APPLICATIONS listed on Exhibit 1 (and all continuations, continuations-in-part,
divisions and any foreign equivalents thereof) and any foreign patents issuing
on such applications, including any re-issuance, re-examination, and any foreign
equivalents thereof;

                           (f)         any other U.S. or foreign patent
applications and patents which claim as a priority date under 35 U.S.C. §119 or
§120 one of the filing dates of, or priority dates claimed in, those U.S.
PATENTS and U.S. PATENT APPLICATIONS listed on Exhibit 1;

                           (g)        the INVENTION DISCLOSURE listed on Exhibit
1, as well as any U.S. and foreign patent applications containing such
disclosures (and all continuations, continuations-in-part and divisions
thereof);

                           (h)        any U.S. and foreign patents issuing on
applications, continuations, continuations-in-part, divisions and foreign
equivalents thereof described in clauses (f) and (g), including any re-issued
and/or re-examined patents and foreign equivalents based thereon;

                           (i)         all patents and inventions to which
Coulter obtained rights and licenses pursuant to the Ortho Settlement Agreement;
and

                           (j)         all patents and inventions to which
Coulter obtained rights and licenses pursuant to the Dana-Farber License
Agreements or any Additional Biotechnology Asset License Agreement (excluding
any rights or licenses set forth in Section 1.12(i)).

             1.13.    "Property" shall mean the Patent Property, Contractual
Rights, Regulatory Rights, Technical Know-How, Biotechnology Assets and
Equipment.

             1.14.    "Regulatory Rights" shall mean the following regulatory
filings, filed by Coulter with the United States Food and Drug Administration
("FDA"): the Pre-IDE Meeting Briefing Document, dated May 15, 1996; the
Investigational Device Exemption Application for use of T8 Mab-DP, dated
December 19, 1996; and the Type II Drug Master File for T8 Mab-DP product, dated
December 23, 1996.

             1.15.    "RUO Applications" shall mean applications intended solely
for research purposes pertaining to Therapeutic Applications.

             1.16.    "Technical Know-How" shall mean any technical knowledge
owned or Controlled by Coulter and related to the: (a) automation of the cell
separation process using Dense Particles; (b) the use of Dense Particles for
protein purification; or (c) cell separation using Dense Particles for
therapeutic applications and research purposes.

             1.17.    "Therapeutic Applications" shall mean applications for
preventing, treating or mitigating a disease or condition in humans and animals.

             1.18.    "Additional Biotechnology Asset License Agreement" shall
mean any license agreement between Coulter and a third party (other than the
Ortho Settlement Agreement and the Dana-Farber License Agreements) which (i) is
in existence as of the Effective Date and (ii) grants Coulter a license to one
or more Biotechnology Assets.

2.          GRANTS.

             2.1.       Grant Related to Coulter-Owned Patent Property and
Biotechnology Assets.

                           2.1.1    Coulter hereby grants to CCTI a worldwide,
royalty-free, exclusive license under (i) the Patent Property described in
Section 1.12 (a) - (h) and (ii) the Biotechnology Assets owned by Coulter
(including those set forth in Section 1.2), to practice any and all methods, and
to make, have made, use, offer for sale, sell and import any and all processes,
apparatus and products which are covered by one or more claims in said Patent
Property or which contain one or more Biotechnology Assets (or an MAB produced
by such Biotechnology Asset) owned by Coulter. Such license is limited to the
CCTI Field. The foregoing grant shall be subject to the provisions of Section
2.10 regarding distribution rights.

                           2.1.2    CCTI has the right to sublicense, sell or
otherwise transfer its rights described in Section 2.1.1 to any other entity.

             2.2.       Grant Related to Other Patent Property and Other
Biotechnology Assets.

                           2.2.1    Coulter hereby grants to CCTI a worldwide,
royalty bearing (but only to the extent set forth in Section 2.2.2), exclusive
sublicense under (i) the Patent Property described in Section 1.12(i) and (ii)
those Biotechnology Assets Controlled by Coulter pursuant to any of the Dana
Farber License Agreements or any Additional Biotechnology Asset License
Agreement, to practice any and all methods, and to make, have made, use, offer
for sale, sell and import any and all processes, apparatus and products which
are covered by one or more claims in said Patent Property or which contain one
or more such Biotechnology Assets (or an MAB produced by such Biotechnology
Asset). Such sublicense is limited to the CCTI Field. The foregoing grant shall
be subject to the provisions of Section 2.10 regarding distribution rights. It
is understood by the parties that the exclusive sublicense granted from Coulter
to CCTI pursuant to this Section 2.2.1 may be under a non-exclusive license from
the licensor to Coulter.

                           2.2.2    The royalty rate applicable to the
sublicense granted pursuant to Section 2.2.1 shall be equal to any amounts which
Coulter becomes obligated to pay to (i) Dana-Farber under the Dana Farber
License Agreements (including the amount by which Coulter's advanced royalty
balance with Dana-Farber is reduced) and (ii) any third party under any
Additional Biotechnology Asset License Agreement, as a result of sales by, CCTI
pursuant to the sublicense set forth in Section 2.2.1.

                           2.2.3    CCTI has the right to sublicense, sell or
otherwise transfer its rights described in Section 2.2.1 to any other entity,
subject to the same limitations that apply to the underlying license or
sublicense.

             2.3.       Acknowledgment Regarding Ortho Patent Rights.

                           2.3.1    The parties acknowledge and agree that,
pursuant to Section 5.1 of the Ortho Settlement Agreement, Coulter Corporation
and its "Affiliates" (as such term is defined in the Ortho Settlement Agreement)
have a worldwide, non-exclusive right and license under the "Subject Patents"
(as such term is defined in the Ortho Settlement Agreement) to make, have made,
use and sell certain "Research Products" and "Therapeutic Products" (as such
terms are defined in the Ortho Settlement Agreement). The parties further
acknowledge and agree that, pursuant to the Amendment to Settlement Agreement,
CCTI will be deemed to be an "Affiliate" of Coulter Corporation for so long as
Coulter Corporation owns in excess of ten percent (10%) of the voting securities
of CCTI and certain other conditions, as set forth in Section 5.1A of the Ortho
Settlement Agreement, are met. Accordingly, the parties acknowledge that the
license of Patent Property described in Section 1.12(i) extends from Ortho to
CCTI (as an "Affiliate" of Coulter Corporation under the terms of the Ortho
Settlement Agreement) and Coulter Corporation hereby covenants: (i) that it will
not practice any rights it has to such Patent Property in the CCTI Field during
the term of this Agreement; and (ii) that it will not permit any other Affiliate
of Coulter to practice any rights Coulter and its other Affiliates have to such
Patent Property in the CCTI Field during the term of this Agreement. The
foregoing covenant shall be subject to the provisions of Section 2.10 regarding
distribution rights. As additional consideration for the foregoing covenant,
CCTI agrees to pay royalties to Coulter to the extent set forth in Section
2.3.2.

                           2.3.2    The royalty rate applicable to the
acknowledgment of rights set forth in Section 2.3.1 shall be equal to any
amounts which Coulter becomes obligated to pay to Ortho as a result of sales by
CCTI pursuant to the Ortho Settlement Agreement.

                           2.3.3    CCTI has the right to sublicense, sell or
otherwise transfer its rights described in Section 2.3.1 to any other entity;
provided, however, that the parties agree and acknowledge that such sublicense,
sale or other transfer of those Patent Rights described in Section 1.12(i) which
refer to rights derived pursuant to Article 5 of the Ortho Settlement Agreement
will require the prior written consent of Ortho.

             2.4.       Grant Related to Technical Know-How. Coulter hereby
grants to CCTI a worldwide, royalty-free, exclusive-license or sublicense, as
the case may be, under the Technical Know-How to-practice any and all methods,
and to make, have made, use, offer for sale, sell and import any and all
processes, apparatus and products. Such license is limited to the CCTI Field.
The license or sublicense includes the right to sublicense to third parties
subject to the same limitations that apply to the underlying license or
sublicense; provided, however, that the foregoing grant is subject to the
provisions of Section 2.10 relating to distribution rights. CCTI will use the
same efforts to protect the confidentiality of such Technical Know-How as it
uses to protect the confidentiality of its own technical know-how of like
character.

             2.5.       Assignment Related to Contractual Rights.

                           2.5.1    Subject to the terms of this Agreement,
Coulter hereby assigns to CCTI Coulter's entire right and interest in and to the
Contractual Rights; provided, however, any obligations incurred by Coulter prior
to the Effective Date shall remain with Coulter.

                           2.5.2    As regards the Miami Research Agreement,
CCTI hereby grants to Coulter Corporation, under rights obtained by CCTI
pursuant to the Miami Research Agreement, a worldwide, royalty bearing (but only
to the extent set forth in Section 2.5.2), exclusive sublicense to make, have
made, use, offer for sale, sell and import any and all processes, apparatus and
products (i) covered by the invention disclosed and claimed in U.S. Patent
Application No. [**], filed [**]; or (ii) which utilize any technical know-how
derived by CCTI under the Miami Research Agreement. The sublicense is limited to
the field of Diagnostic Applications and related research applications which are
used for commercializing the Diagnostic Applications. The sublicense granted
under this Section 2.5.2 includes the right to further sublicense to third
parties subject to the same limitations that apply to the underlying exclusive
sublicense. The royalty rate applicable to the sublicense described in this
Section 2.5.2 shall be equal to any amounts which CCTI becomes obligated to pay
the University of Miami as a result of sales by Coulter Corporation.

                           2.5.3    Within thirty (30) days of the Effective
Date, Coulter Corporation will arrange to have executed and filed with the U.S.
Patent and Trademark Office the assignment of its rights to U.S. Patent
Application No. [**], and any continuations, divisionals, and foreign
counterparts thereof, to CCTI.  CCTI will further arrange, with Coulter's
reasonable assistance, to have executed and filed any other assignments
necessary to perfect such rights.

                           2.5.4    As regards the McMaster Agreement, CCTI
hereby grants to Coulter Corporation, under any rights obtained by CCTI pursuant
to the McMaster Agreement, a worldwide, royalty-free, exclusive license (except
with respect to any rights granted by CCTI to McMaster University) to make, have
made, use, offer for sale, sell and import any and all processes, apparatus and
products which (i) are covered by any patents or (ii) utilize any technical
know-how resulting from research work performed under and during the term of the
McMaster Agreement. The license is limited to the field of Diagnostic
Applications and related research applications which are used for
commercializing the Diagnostic Applications. The license granted pursuant to
this Section 2.5.4 includes the right to further sublicense to third parties
subject to the same limitations that apply to the underlying exclusive
sublicense.

             2.6.       Assignment Related to Regulatory Rights. Coulter hereby
assigns to CCTI its entire right and interest in and to the Regulatory Rights.
Coulter shall directly and promptly inform the FDA in writing that all such
rights and interests are transferred to CCTI, and Coulter will have primary
responsibility for responding to the FDA pertaining to any questions the FDA may
have regarding the assignment of such Regulatory Rights.

             2.7.       Option Related to Equipment. During the 12 month period
commencing on the Effective Date, CCTI is hereby granted an option to purchase
any or all of the following Coulter-made instruments at Coulter's [**]:

                           (a)         Hematology Analyzers

                           (b)         Elite Flow Cytometer (Sorter)

                           (c)         XL Flow Cytometer (Analyzer)

                           (d)         Multi-Q-Prep Sample Mixer

CCTI may exercise such option upon 30 days written notice to Coulter
Corporation. Should CCTI exercise such option, the purchase price is due within
60 days of the exercise date.

             2.8.       Future Intellectual Property and Biological Materials.
During the term of this Agreement, as may be reasonably requested by CCTI, the
parties hereto will meet to discuss in good faith any U.S. or foreign patents or
patent applications, any know-how and any biological materials which are owned
or Controlled by Coulter at the time of such meeting, which are not already
included in the Property and which may be necessary or useful to CCTI in
developing and commercializing products or processes in the CCTI Field. Each of
the foregoing patents, patent applications, know-how and biological materials
shall be deemed to be a "New Property Right."

                           2.8.1    In the event that (i) a New Property Right
is first owned or Controlled by Coulter at any time during which Coulter owns or
controls at least fifty percent (50%) of the voting securities of CCTI and
(ii) CCTI indicates to Coulter that it is interested in obtaining a license or
sublicense to such New Property Right in the CCTI Field, the parties will
promptly modify this Agreement to add such New Property Right to the definition
of Patent Property, Technical Know-How or Biotechnology Assets (whichever is
applicable) and to make such New Property Right subject to the license grants
contained in Article 2.

                           2.8.2    In the event that (i) a New Property Right
is first owned or Controlled by Coulter at any time during which Coulter owns or
controls at least ten percent (10%) but less than fifty percent (50%) of the
voting securities of CCTI and (ii) CCTI indicates to Coulter that it is
interested in obtaining a license or sublicense to such New Property Right in
the CCTI Field, the parties will promptly meet to negotiate in good faith an
agreement pursuant to which Coulter will grant an exclusive license or
sublicense, as appropriate, to CCTI to such New Property Right, upon
commercially reasonable terms to be agreed to by Coulter and CCTI.

             2.9.       Offers to Coulter Personnel. Coulter agrees to allow
CCTI to provide offers of employment to those Coulter personnel who CCTI
believes are necessary or useful to achieve the scientific objectives of CCTI.

             2.10.    Distribution Rights for RUO Applications. In the event
CCTI intends to distribute or have distributed RUO Applications for any products
sold under the license set forth in Sections 2.1-2.3, CCTI shall provide written
notice to Coulter Corporation of such intention; provided, that such notice
shall be delivered in the manner specified in Section 2.10, with an additional
notice to Coulter's Director of Business Development at the same address as
Coulter. Such notice shall describe the RUO Applications markets to which CCTI
intends to distribute. Within [**] days of receipt of such notice, Coulter
Corporation shall provide written notice to CCTI indicating whether it is
interested in distributing such products to such markets. If Coulter Corporation
indicates it is not interested in undertaking such distribution or has not
provided written notice to CCTI within such [**] day period, CCTI shall be free
to distribute such products to such RUO Applications markets either itself or
through a third party. If Coulter Corporation provides timely written notice of
its interest in undertaking such distribution, then CCTI and Coulter Corporation
will negotiate in good faith for a period of [**] to enter into a commercially
reasonable distribution agreement for such RUO Applications markets. In the
event the parties are unable, after good faith negotiations, to agree on a
distribution arrangement within such [**] period, CCTI shall be free to
distribute such products to such RUO Applications markets either itself or
through a third party; provided, however, that CCTI may not enter into an
agreement for distribution of RUO Applications described in this Section 2.10 on
terms less favorable to CCTI than those offered by Coulter during such [**] good
faith negotiation period.

3.          TRANSFER OF HYBRIDOMAS.

             3.1.       Provision of Biotechnology Assets. Coulter shall provide
CCTI with sufficient quantities (up to [**] vials) of each of those
Biotechnology Assets (including, but not limited to, those Biotechnology Assets
which are useful in producing the Coulter MABs and Dana-Farber MABs listed in
Section 1.2) which CCTI deems to be necessary and useful in developing and/or
commercializing Dense Particle Cell Separation Technology, in order for CCTI to
prepare a manufacturing lot of each such Biotechnology Asset. Such Biotechnology
Assets shall be provided from the Manufacturers' Working Cell Bank ("MWCB"),
located at Coulter within [**] of a written request by CCTI.

             3.2.       Delivery to CCTI. Deliveries shall be made from
Coulter's facility and shall be shipped by a carrier selected by CCTI to any
address as directed by CCTI in writing. Biotechnology Assets will be shipped by
Coulter freight collect, or if prepaid, such freight will be subsequently billed
to CCTI.  If requested by CCTI, Coulter will insure the shipments against damage
to or loss of the Biotechnology Assets and will subsequently bill CCTI for such
shipping insurance. CCTI will reimburse Coulter for shipping and insurance
expenses, if any, within [**] days after the date of its receipt of such
invoices.

             3.3.       Title. Title to Biotechnology Assets shall pass to CCTI
when the Biotechnology Assets are delivered to a carrier pursuant to Section
3.2.

             3.4.       Acceptance. CCTI shall inspect all Biotechnology Asset
shipments promptly upon receipt thereof at the shipping destination and may
reject any Biotechnology Assets which are damaged or otherwise unusable as
intended by CCTL Biotechnology Assets not rejected by written notification to
Coulter within [**] days after receipt shall be deemed to have been accepted,
except for latent defects which are not reasonably detectable at the time of
acceptance. Rejected Biotechnology Assets shall be destroyed by CCTI within [**]
days after rejection. Upon receipt of written notice that goods have been
properly rejected, Coulter shall promptly replace the rejected Biotechnology
Assets at Coulter's expense. For properly rejected Biotechnology Assets, Coulter
will prepay transportation and insurance charges for shipping any replaced
Biotechnology Assets back to CCTL.

             3.5.       New Manufacturers' Working Cell Banks.

                           3.5.1    If CCTI's requirement for a given
Biotechnology Asset is such that Coulter is required to prepare and certify a
new MWCB for such Biotechnology Asset in order to provide such Biotechnology
Asset to CCTI, Coulter will use commercially reasonable efforts to establish
such new MWCB in such time as to allow it to meet CCTI's requirements, subject
to CCTI's obligation to pay Coulter for such new MWCB as set forth in Section
4.2. 1.

                           3.5.2    In the event that Coulter, despite using
commercially reasonable efforts, is not able to establish a working cell bank
for a given hybridoma cell line in such time to meet CCTI's requirements for a
given Biotechnology Asset, Coulter will provide to CCTI in a timely manner the
hybridoma cell line capable of producing the required monoclonal antibodies. In
the event that Coulter provides a hybridoma cell line pursuant to this Section
3.5.2, no amounts shall then be payable to Coulter under Section 4.2 for such
hybridoma cell line. In the event that this Section 3.5.2 is applicable, Coulter
will cooperate with CCTI in enabling CCTI to establish its own working cell bank
for such hybridoma cell line.

             3.6.       Use of Biotechnology Assets. CCTI agrees that it will
not produce NIABs from the Biotechnology Assets except for those to be used in
the development and/or commercialization of processes and products in the CCTI
Field. CCTI will use its efforts to protect the intellectual property relating
to the Biotechnology Assets which are at least as protective as those used by
CCTI to protect its own biotechnology assets of comparable value. CCTI will keep
a record of the distribution and location history of each hybridoma and its
progeny and derivatives for reference by Coulter, if needed.

4.          CONSIDERATION.

             4.1.       Stock In CCTI. As consideration for the grants and other
rights set forth in this Agreement, CCTI shall convey to Coulter Corporation the
ownership of Seven Million, Five Hundred Thousand (7,500,000) shares of CCTI's
Series A Preferred Stock, pursuant to that certain Series A Preferred Stock
Purchase Agreement, dated as of February 13, 1997, by and among Coulter
Corporation, CCTI and certain other parties.

             4.2.       Cash Payments.

                           4.2.1    In addition to the consideration described
in Section 4. 1, CCTI shall pay Coulter Corporation the sum of [**] Dollars
($[**]) per shipment of hybridoma from a MWCB (typically [**] vials) to CCTI or
its designee, pursuant to Section 3. 1, to offset Coulter's administrative,
shipping and handling costs.

                           4.2.2    Further, if Coulter is required to prepare
and certify a new MWCB pursuant to the provisions of Section 3.5. 1, then CCTI
shall pay Coulter Corporation the sum of [**] Dollars ($[**]) per each new MWCB,
upon receipt of documentation from Coulter that such new MWCB is in fact capable
of producing the requested Biotechnology Asset.

5.          COULTER REPRESENTATIONS AND WARRANTIES.

             Coulter Corporation and CIC each represent and warrant to CCTI that
the statements contained in this Article 5 are true, accurate, complete and not
misleading in any material respect.

             5.1.       Organization and Good Standing. Coulter Corporation is a
corporation, legally and validly incorporated, organized, existing and in good
standing under the laws of the State of Delaware. CIC is a corporation, legally
and validly incorporated, organized, existing and in good standing under the
laws of the State of Florida.

             5.2.       Authority Regarding this Agreement.

                           5.2.1    Coulter Corporation and CIC each has the
complete and unrestricted right, power, authority and capacity to: (a) execute
and deliver this Agreement; (b) subject to the provisions of the Ortho
Settlement Agreement and the Dana Farber License Agreements, sell, transfer,
assign, license or sublicense, as applicable, the Property to CCTI; and
(c) carry out and perform Coulter Corporation's and CIC's other obligations
pursuant to this Agreement; provided, however, to the extent the representation
and warranty set forth in clause (b) of this sentence applies to a given
Biotechnology Asset which was acquired by Coulter pursuant to an Additional
Biotechnology Asset License Agreement, such representation and warranty shall be
subject to any limitations on Coulter contained in such third-party agreement.

                           5.2.2    No further corporate or shareholder
approvals or proceedings are necessary on the part of Coulter Corporation or CIC
to authorize this Agreement or any of the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by Coulter Corporation or
CIC do not require notice to, or consent or approval from, any governmental body
or other regulatory authority.

                           5.2.3    This Agreement has been duly and validly
executed and delivered by Coulter Corporation and CIC, is a legal, valid and
binding obligation of Coulter Corporation and CIC, enforceable in accordance
with its terms.

             5.3.       Property.

                           5.3.1    Coulter owns or Controls all Property.

                           5.3.2    No claims with respect to the Property have
been asserted nor, to the best of Coulter's knowledge, are any claims with
respect to the Property threatened, by any person, nor is there any valid
grounds, to the best of Coulter's knowledge, for any bona fide claims
challenging the ownership, validity, enforceability or effectiveness of any of
the Property. To the best of Coulter's knowledge, there is no material
unauthorized use, infringement or misappropriation of any of the Property by any
third party, including any employee or former employee of Coulter.

                           5.3.3    Neither Coulter Corporation nor CIC has been
sued or charged as a defendant in any claim, suit, action or proceeding which
involves a claim of infringement of any patents or violation of any trade secret
or other proprietary right of any third party with respect to the Property, and
to the best of Coulter's knowledge, there is not any infringement liability with
respect to, or infringement or violation by, Coulter of any patent, trade secret
or other proprietary right of another. The Property is not subject to any
outstanding order, judgment, decree, stipulation or agreement restricting in any
manner the sale, assignment, licensing or sublicensing thereof by Coulter. No
inequitable conduct or fraud has occurred during the prosecution of any of the
patents or patent applications with respect to the Property.

                           5.3.4    All patents and patent applications owned or
Controlled by Coulter as of the Effective Date which contain claims to Dense
Particle Cell Separation Technology are set forth on Exhibit 1 attached hereto.

             5.4.       No Conflict. The execution, delivery and-performance of
this Agreement and the consummation of the transactions specified herein hereby
will not: (a) breach or constitute grounds for declaration or occurrence of a
default under any agreement or other document to which Coulter is a party or by
which the Property may be bound or affected; (b) violate any law, regulation,
order, judgment or decree of any court or governmental agency; or (c) result in
the creation or imposition of any lien on the Property. Reduction of Coulter
Corporation's equity ownership of CCTI below fifty percent (50%) of CCTI's
outstanding securities will not cause Coulter to be in breach or default of any
agreement. Notwithstanding the preceding sentence, it is understood by the
parties that pursuant to the Amendment to Settlement Agreement, in the event
Coulter Corporation's ownership interest in CCTI's voting securities falls to
ten percent (10%) or lower, CCTI will no longer have the license set forth in
Section 2.3. Except as restricted by the terms of the Ortho Settlement
Agreement, the Dana Farber License Agreements, and any Additional Biotechnology
Asset License Agreement, sublicense, assignment or other transfer by CCTI of any
of the Property owned or Controlled by Coulter as of the Effective Date will not
cause Coulter or CCTI to be in breach or default of any agreement to which
Coulter is a party or is otherwise bound, nor will any such sublicense,
assignment or transfer require Coulter or CCTI to obtain any waiver or approval
of any third party.

             5.5.       Litigation. There is no litigation, investigation,
arbitration or other proceeding pending or threatened against or adversely
affecting the Property, or Coulter Corporation's and CIC's right and ability to
consummate the transactions specified herein by this Agreement; nor does Coulter
know or have reason to know of any basis for the same.

             5.6.       Compliance with Laws. Coulter Corporation and CIC are in
compliance with all statutes, laws, rules and regulations with respect to or
affecting the ownership and use of the Property.

             5.7.       No Bankruptcy Proceedings. No petition, decree or order
has been filed by or against Coulter Corporation or CIC under any bankruptcy,
insolvency or similar laws, and no receiver, liquidator, trustee, custodian or
other officer has been appointed with respect to Coulter Corporation or CIC, or
their assets and liabilities pursuant to any such law. Coulter Corporation and
CIC have no reason to expect that any such actions will take place.

             5.8.       Coulter Agreements. Neither Coulter Corporation nor CIC
is in material breach of any of the agreements described in Sections 1.4, 1.6,
and 1.11 or the Additional Biotechnology Asset License Agreements (collectively,
the "Coulter Agreements"). There are no grounds for any party to any of the
Coulter Agreements to terminate such agreements and Coulter has not received a
notice of default with respect to any of the Coulter Agreements.

             5.9.       No Other Agreements. Except for the Coulter Agreements,
neither Coulter Corporation nor CIC, nor any Affiliate of Coulter Corporation or
CIC, has entered into any other agreements reasonably necessary to CCTI's
practice of the Dense Particle Cell Separation Technology or use of the
Biotechnology Assets in the CCTI Field. If any other agreement comes to
Coulter's attention relating to the Dense Particle Cell Separation Technology,
Coulter shall provide a copy to CCTI and will cooperate with CCTI to assign,
license, sublicense or transfer rights under such agreement as applicable.

             5.10.    No Regulatory Issues with Respect to Dense Particle Cell
Separation Technology. Coulter is not aware of any regulatory rulings or
inquiries which would have a material adverse effect on the ability of CCTI to
develop and commercialize Dense Particle Cell Separation Technology under the
Property.

             5.11.    Limitation on Warranties. Nothing in this agreement shall
be construed as a warranty or representation by Coulter that anything made,
used, sold, or otherwise disposed of by CCTI under any license or sublicense
granted in this agreement is or will be free from infringement of patents of
third parties; provided, however, Coulter represents that it is not aware of any
such infringement as of the Effective Date. Coulter makes no warranty, express
or implied, concerning the fitness for any particular purpose of any products
licensed or the property rights licensed to CCTI.

6.          CCTI REPRESENTATIONS AND WARRANTIES.

             CCTI hereby represents and warrants that the statements contained
in this Article 6 are true, accurate, complete and not misleading in any
material respect.

             6.1.       Organization and Good Standing. CCTI is a corporation,
legally and validly incorporated, organized, existing and in good standing under
the laws of the State of Delaware.

             6.2.       Authority Regarding this Agreement.

                           6.2.1    CCTI has the complete and unrestricted
right, power, authority and capacity to: (a) execute and deliver this Agreement;
and (b) carry out and perform CCTI's obligations pursuant to this Agreement.

                           6.2.2    No further corporate or shareholder
approvals or proceedings are necessary on the part of CCTI to authorize this
Agreement or any of the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by CCTI does not require notice to,
or consent or approval from, any governmental body or other regulatory
authority.

                           6.2.3    This Agreement has been duly and validly
executed and delivered by CCTI and is a legal, valid and binding obligation of
CCTI, enforceable in accordance with its terms.

7.          PATENT PROPERTY.

             7.1.       Prosecution and Maintenance.  Coulter shall, at its own
expense, have the first right to (i) file and prosecute all patent applications
contained within the Patent Property and (ii) maintain all patents contained
within the Patent Property. In the event that Coulter decides not to proceed
with prosecuting a patent application for, or maintaining a patent on, an
invention for which it is responsible under this Section 7.1, it shall give CCTI
[**] days notice before any relevant deadline and transmit all information
reasonable and appropriate relating to such patent application or patent, and
CCTI shall have the right to pursue, at its own expense, prosecution of such
application for, or maintenance of, such patent.

             7.2.       Infringement of Patent Property by Third Parties.

                           (a)         Notice.  Each party shall promptly notify
the other in writing of any alleged or threatened infringement of the Patent
Property of which it becomes aware and which may adversely impact the rights of
CCTI hereunder.

                           (b)         Enforcement Action.  In the event that
the parties become aware of any alleged or threatened infringement of the Patent
Property, Coulter shall have the right, but not the obligation, to take
appropriate action against any person or entity directly or contributorily
infringing such Patent Property. In the event Coulter fails to institute an
infringement suit or take other reasonable action in response to such
infringement within [**] days, CCTI shall have the right, but not the obligation
upon [**] days notice to Coulter, to institute such suit or take other
appropriate action in its own name; provided however, that if necessary, Coulter
agrees to be joined as a party plaintiff. Regardless of which party brings such
enforcement action, the other parties hereby agree to cooperate reasonably in
any such effort. The parties not bringing the action shall have the right to
participate in such action at their own expense with their own counsel and any
recovery obtained by settlement or otherwise shall be disbursed as follows: each
party shall first recover any reasonable expenses incurred in such action
(including counsel fees). Thereafter, the parties shall share any remaining
recovery in accordance with their economic interests in the infringed Patent
Property. In the event that the party not bringing the action does not want to
participate in the recovery obtained by settlement or otherwise, then the party
instituting the law suit shall be responsible for all costs and expenses of the
non-participating party in cooperating with the party instituting the law suit.

             7.3.       Infringement of Third Party Patent Rights.

                           7.3.1    Joint Strategy.  In the event that the use
or sale of a process or product incorporating Dense Particle Cell Separation
Technology in the CCTI Field and covered by the Patent Property becomes the
subject of a claim of infringement of a patent or other proprietary right, the
parties shall promptly confer to discuss the claim.

                           7.3.2    Defense. Unless the parties otherwise agree,
CCTI shall assume the primary responsibility for the conduct of the defense of
any such claim described in Section 7.3.1. Coulter shall have the right, but not
the obligation, to participate in any such suit at its sole option and at its
own expense. Each party shall reasonably cooperate with the party conducting the
defense of the claim. No party shall enter into any settlement that affects any
other party's rights or interests without such other party's written consent,
not to be unreasonably withheld.

8.          TERM.

             This Agreement shall continue in effect until the last to expire of
any patents within the Patent Property or the New Property Rights (as such term
is defined in Section 2.9) to which CCTI has exercised its option to a license
or sublicense, whether such patent is currently issued or issues from any patent
application contained within the Patent Property or the New Property Rights, or
for so long as CCTI is using a Biotechnology Asset.

9.          ASSIGNABILITY.

             Neither this Agreement nor any part hereof shall be assignable by
any party without the prior, express, written permission of the other parties,
which permission shall not be unreasonably withheld. Any attempted assignment
without such consent shall be void. Notwithstanding the preceding two sentences,
any party may assign this Agreement in connection with the merger,
consolidation, transfer or sale of substantially all of its assets relating to
the Property.

10.        NOTICES.

             All notices required or permitted to be given under this Agreement
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, addressed to the signatory to whom such notice is required or permitted
to be given. All notices shall be deemed to have been given when mailed, as
evidenced by the postmark at the point of mailing.

To Coulter:     Wayne A. Barlin, Esq.
Coulter Corporation
11800 S.W. 147th Avenue
Miami, Florida  33196     To CIC:     Warren W. Kurz, Esq.
Coulter International Corp.
11800 S.W. 147th Avenue
Miami, Florida  33196     To CCTI:     Coulter Cellular Therapies, Inc.
c/o InterWest Partners
3000 Sand Hill Road
Building 3
Suite 225
Menlo Park, California  94025
Attention:  Dr. Arnold Oronsky    

 

Any party may, by written notice to the others, designate a new addressee or
address to which notices to the party giving the notice shall thereafter be
mailed.

11.        SEVERABILITY.

             If a court of competent jurisdiction declares any provision of this
Agreement invalid or unenforceable, or if any government or other agency having
jurisdiction over either Coulter Corporation or CIC or CCTI deems any provision
to be contrary to any laws, then that provision shall be severed and the
remainder of the Agreement shall continue in full force and effect. To the
extent possible, the parties shall revise such invalidated provision in a manner
that will render such provision valid without impairing the parties' original
interests.

12.        ENTIRE AGREEMENT.

             This instrument contains the entire Agreement between the parties
hereto. No verbal agreement, conversation or representation between any
officers, agents or employees of the parties hereto either before or after the
execution of this Agreement shall affect or modify any of the terms or
obligations herein contained.

13.        MODIFICATIONS IN WRITING.

             No change, modification, extension, termination or waiver of this
Agreement, or any of the provisions herein contained, shall be valid unless made
in writing and signed by a duly authorized representative of each party.

14.        GOVERNING LAW.

             The validity and interpretation of this Agreement and the legal
relations of the parties to it shall be governed by the laws of the State of
Delaware, excluding Delaware's conflict of laws principles.

15.        CONSTRUCTION.

             The parties agree that they have participated equally in the
formation of this Agreement and that the language herein should be not be
presumptively construed against any of them.

16.        ARBITRATION.

             16.1.    Any controversy or claim arising out of, or relating to
this Agreement shall be resolved by final and binding arbitration in Chicago,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association then obtaining.

             The arbitration shall be subject to the following terms:

                           (a)         The number of arbitrators shall be three
(3) unless otherwise agreed to by the parties to the dispute.

                           (b)         The arbitrators shall be independent,
impartial third parties having no direct or indirect personal or financial
relationship to any of the parties to the dispute, who have agreed to accept the
appointment as arbitrators on the terms set forth in this Article 16.

                           (c)         The arbitrators shall be active or
retired attorneys, law professors, or judicial officers with at least five (5)
years experience in general commercial matters and a familiarity with the laws
governing proprietary rights in intellectual property.

                           (d)         The arbitrators shall be selected as
follows:

                                        (i)         Each of Coulter Corporation
and CCTI shall select one arbitrator and these two arbitrators shall then agree
on the selection of a third arbitrator.

                                        (ii)        If the method of selection
set out in Section 16.1(d)(i) fails for any reason, then either party may
petition the United States District Court for the Northern District of Illinois
for appointment of the arbitrators in accordance with applicable law, provided
that the arbitrators must satisfy the requirements of (b) and (c) above.

                           (e)         The arbitrators shall announce a decision
in writing accompanied by written findings explaining the facts determined in
support of the decision and any relevant conclusions of law.

                           (f)         Unless otherwise provided in this Article
16 or extended by agreement of the parties, each of Coulter Corporation and CCTI
shall select an arbitrator within thirty (30) days after any request for
arbitration. The dispute shall be submitted to the three arbitrators within
ninety (90) days after they have been selected. A decision shall be rendered
within sixty (60) days after the dispute is submitted.

                           (g)        The fees of the arbitrators and any other
costs and fees associated with the arbitration shall be paid in accordance with
the decision of the arbitrators.

                           (h)        The arbitrators shall have no power to add
to, subtract from, or modify any of the terms or conditions of this Agreement.
Any decision rendered in such arbitration may be enforced by either party in the
United States District Court for the Northern District of Illinois, to whose
jurisdiction for such purposes the parties to the dispute hereby irrevocably
consent and submit.

             16.2.    Notwithstanding the foregoing, nothing in this Article
shall be construed to waive any rights or timely performance of any obligations
existing under this Agreement.

17.        FURTHER ASSURANCES.

             Each party agrees to furnish, upon request of one of the other
parties to this Agreement, such further information as may be required to give
effect to the transactions contemplated by this Agreement and to permit CCTI to
fully enjoy the benefit of the Property transferred hereunder. In the event a
party makes a good faith determination that it is necessary for the other
parties to take certain additional actions to give full effect to the
transactions contemplated by this Agreement and to permit CCTI to fully enjoy
the benefit of the Property transferred hereunder, such party shall notify the
other parties of its determination and the parties agree to meet to discuss in
good faith the possibility of such additional actions being taken.

18.        COUNTERPARTS.

             This Agreement may be executed in one or more counterparts, each of
which shall be an original and all of which shall constitute together the same
document.

             IN WITNESS WHEREOF, the parties hereto have caused this License,
Assignment and Supply Agreement to be executed in triplicate by their duly
authorized representatives as of the dates noted below.

  COULTER CORPORATION       By:      

--------------------------------------------------------------------------------

  Title: Executive Vice President   Date: February 13, 1997         COULTER
INTERNATIONAL CORP.       By: /s/ Warren W. Kurz    

--------------------------------------------------------------------------------

  Title: Secretary/Corporate Patent Counsel   Date: February 11, 1997        
COULTER CELLULAR THERAPIES, INC.       By: /s/ Arnold Aronsky    

--------------------------------------------------------------------------------

  Title: Chief Executive Officer   Date: February 13, 1997

EXHIBIT 1

PATENT PROPERTY

             (a)         U.S. PATENTS:

                                        (i)  U.S. PATENT NO. 5,576,185,
(HEREINAFTER "THE 'l85 PATENT"), ISSUED NOVEMBER 19, 1996, ENTITLED "METHOD OF
POSITIVE OR NEGATIVE SELECTION OF A POPULATION OR SUBPOPULATION OF A SAMPLE
UTILIZING PARTICLES AND GRAVITY SEDIMENTATION."

                                        (ii)  U.S. PATENT NO. 5,466,609,
(HEREINAFTER "THE '609 PATENT"), ISSUED NOVEMBER 14, 1995, ENTITLED
"BIODEGRADABLE GELATIN-AMINNODEXTRAN PARTICLE COATINGS AND PROCESSES FOR MAKING
SAME."

                                        (iii)  U.S. PATENT NO. 5,169,754,
(HEREINAFTER "THE '754 PATENT"), ISSUED DECEMBER 8, 1992, ENTITLED
"BIODEGRADABLE PARTICLE COATINGS HAVING A PROTEIN COVALENTLY IMMOBILIZED BY
MEANS OF A CROSSLINKING AGENT AND PROCESSES FOR MAKING SAME."

                                        (iv)  U.S. PATENT NO. 4,752,563,
(HEREINAFTER "THE '563 PATENT"), ISSUED JUNE 21, 1988, ENTITLED "MONOCLONAL
ANTIBODY FOR RECOVERY OF LEUKOCYTES IN HUMAN PERIPHERAL BLOOD AND METHOD OF
RECOVERY EMPLOYING SAID MONOCLONAL ANTIBODY."

                                        (v)  U.S. PATENT NO. 4,708,930,
(HEREINAFTER "THE '930 PATENT"), ISSUED NOVEMBER 24, 1987, ENTITLED "MONOCLONAL
ANTIBODY TO A HUMAN CARCINOMA TUMOR ASSOCIATED ANTIGEN."

                                        (vi)  U.S. PATENT NO. 4,865,971,
(HEREINAFTER "THE '971 PATENT"), ISSUED SEPTEMBER 12, 1989, ENTITLED "MONOCLONAL
ANTIBODY SPECIFIC TO A COMMON DETERMINANT SITE OF NEUTROPHILS AND EOSINOPHILS."

             (b)         U.S. PATENT APPLICATIONS:

                                        (i)  U.S. SERIAL NO. [**], FILED [**]
(CONTINUATION OF THE '185 PATENT) ENTITLED [**]

                                        (ii)  U.S. SERIAL NO. [**], FILED [**]
(CONTINUATION-IN-PART OF THE 1185 PATENT) ENTITLED [**]

                                        (iii)  U.S. SERIAL NO. [**], FILED [**],
(DIVISIONAL OF '609 PATENT), ENTITLED [**]

                                        (iv)  U.S. SERIAL NO. [**], FILED [**],
(CONTINUATION OF U.S. SERIAL NO. 08/961,157, WHICH IS A CONTINUATION-IN-PART OF
THE '754 PATENT), ENTITLED [**]

             (c)         CORRESPONDING FOREIGN PATENTS AND APPLICATIONS:

                                        (i)  INTERNATIONAL APPLICATION No.
PCT/US96M7577, FILED NOVEMBER 5, 1996, BASED ON USSN [**].

                                        (ii)  ARGENTINE SERIAL NO. 331-641,
FILED APRIL 1, 1995, BASED ON THE 85/PATENT.

                                        (iii)  AUSTRALIAN SERIAL NO. 24799/56,
FILED APRIL 11, 1995, BASED ON THE 'l85 PATENT.

                                        (iv)  BRAZILIAN SERIAL NO. PI9507373.6,
FILED APRIL 11, 1995, BASED ON THE '185 PATENT.

                                        (v)  CANADIAN SERIAL NO. (TO BE
ASSIGNED), FILED APRIL 11, 1995, BASED ON THE '185 PATENT.

                                        (vi)  CHINESE SERIAL NO. 95192581.4,
FILED APRIL 11, 1995, BASED ON THE '185 PATENT.

                                        (vii)  COLOMBIAN SERIAL NO. 013,790,
FILED APRIL 5, 1995, BASED ON THE 'l85 PATENT.

                                        (viii)  EUROPEAN SERIAL NO. 95919112.3,
FILED APRIL 11, 1995, BASED ON THE '185 PATENT.

                                        (ix)  ISRAEL SERIAL NO. 113,265, FILED
APRIL 5, 1995, BASED ON THE 'l85 PATENT.

                                        (x)  JAPANESE SERIAL NO. 7-527193, FILED
APRIL 11, 1995, BASED ON THE 'l85 PATENT.

                                        (xi)  MEXICAN SERJAL NO. 964,813, FILED
APRIL 11, 1995, BASED ON THE 'l85 PATENT.

                                        (xii)  NORWEGIAN SERIAL NO. P964,362,
FILED APRIL 11, 1995, BASED ON THE '185 PATENT.

                                        (xiii)  RUSSIAN SERIAL NO. 013,790,
FILED APRIL 11, 1995, BASED ON THE '185 PATENT.

                                        (xiv)  TAIWANESE SERIAL NO. 84103316,
FILED APRIL 7, 1995, BASED ON THE '185 PATENT.

                                        (xv)  VENEZUELAN SERIAL NO. 585/96,
FILED APRIL 12, 1995, BASED ON THE 'l85 PATENT.

                                        (xvi)  SOUTH AFRICAN SERIAL NO.95/2723,
FILED APRIL 3, 1995, BASED ON THE '185 PATENT.

                                        (xvii)  CANADIAN SERIAL NO. 2146964,
FILED OCTOBER 14, 1993, BASED ON THE '609 PATENT.

                                        (xviii)  EUROPEAN SERIAL NO. 93923887,
FILED OCTOBER 14, 1993, BASED ON THE '609 PATENT.

                                        (xix)  JAPANESE SERIAL NO. 51027/94,
FILED OCTOBER 14, 1993, BASED ON THE '609 PATENT.

                                        (xx)  CANADIAN SERIAL NO. 2095148, FILED
OCTOBER 25, 1991, BASED ON THE '754 PATENT.

                                        xi)  EUROPEAN SERIAL NO. 92904811, FILED
OCTOBER 25, 1991, BASED ON THE '754 PATENT.

                                        (xxii)  JAPANESE SERIAL NO. 505159/92,
FILED OCTOBER 25, 1991, BASED ON THE '754 PATENT.

                                        (xxiii)  ARGENTINE PATENT NO. 235801,
ISSUED OCTOBER 3, 1986, BASED ON THE '563 PATENT.

                                        (xxiv)  AUSTRALIAN PATENT NO. 590615,
ISSUED MARCH 8, 1990, BASED ON THE '563 PATENT.

                                        (xxv)  BRAZILIAN APPLICATION NO. PCT
P18606994, FILED AUGUST 25, 1986, BASED ON THE '563 PATENT.

                                        (xxvi)  CANADIAN PATENT NO. 1294233,
ISSUED JANUARY 14, 1992, BASED ON THE '563 PATENT.

                                        (xxvii)  GERMAN PATENT NO. P3685023.3,
ISSUED APRIL 22, 1992, BASED ON THE '563 PATENT.

                                        (xxviii)  SPANISH PATENT NO. 2001973,
ISSUED MAY 27, 1988, BASED ON THE '563 PATENT.

                                        (xxix)  FRENCH PATENT NO. 0245291,
ISSUED APRIL 22, 1992, BASED ON THE '563 PATENT.

                                        (xxx)  IRISH PATENT NO. 59433, ISSUED
FEBRUARY 18, 1994, BASED ON THE '563 PATENT.

                                        (xxxi)  ISRAEL PATENT NO. 80082, ISSUED
MARCH 24, 1991, BASED ON THE '563 PATENT.

                                        (xxxii)  ITALIAN PATENT NO. 0245291,
ISSUED APRIL 22, 1992, BASED ON THE '563 PATENT.

                                        (xxxiii)  JAPANESE APPLICATION NO.
504547/86, FILED AUGUST 25, 1986, BASED ON THE '563 PATENT.

                                        (xxxiv)  JAPANESE APPLICATION,
DIVISIONAL OF 178276 (504547/86), BASED ON THE '563 PATENT.

                                        (xxxv)  KOREAN APPLICATION NO.
700622/87, FILED AUGUST 25, 1986, BASED ON THE '563 PATENT.

                                        (xxxvi)  MEXICAN APPLICATION NO. 3792,
FILED SEPTEMBER 22, 1986, BASED ON THE '563 PATENT.

                                        (xxxvii)  NORWEGIAN PATENT NO. I69243,
ISSUED MAY 27, 1992, BASED ON THE '563 PATENT.

                                        (xxxviii)  VENEZUELAN PATENT NO. 49397,
ISSUED AUGUST 27, 1993, BASED ON THE '563 PATENT.

                                        (xxxix)  SOUTH AFRICAN PATENT NO.
86/7150, ISSUED MAY 25, 1988, BASED ON THE '563 PATENT.

                                        (xl)  CANADIAN PATENT NO. 1243969,
ISSUED NOVEMBER 1, 1988, BASED ON THE '930 PATENT.

                                        (xli)  ARGENTINE PATENT NO. 241656,
ISSUED OCTOBER 30, 1992, BASED ON THE '971 PATENT.

                                        (xlii)  AUSTRIAN PATENT NO. 0371026,
ISSUED APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (xliii)  AUSTRALIAN PATENT NO. 618212,
ISSUED APRIL 6, 1992, BASED ON THE '971 PATENT.

                                        (xliv)  BELGIUM PATENT NO. 0371026,
ISSUED APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (xlv)  CANADIAN PATENT NO. 1297817,
ISSUED MARCH 24, 1992, BASED ON THE '971 PATENT.

                                        (xlvi)  SWISS PATENT NO. 0371026, ISSUED
APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (xlvii)  CHINESE PATENT NO. 88103992,
ISSUED FEBRUARY 18, 1996, BASED ON THE '971 PATENT.

                                        (xlviii)  GERMAN PATENT NO. P3888971.4,
ISSUED APRIL 6, 1994, BASED ON THE  '971 PATENT.

                                        (xlix)  SPANISH PATENT NO. 2010761,
ISSUED OCTOBER 3, 1989, BASED ON THE '971 PATENT.

                                        (l)  FRENCH PATENT NO. 0371026, ISSUED
APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (li)  UNITED KINGDOM PATENT NO. 0371026,
ISSUED APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (lii)  IRISH PATENT NO. 61554, ISSUED
NOVEMBER 4, 1994, BASED ON THE '971 PATENT.

                                        (liii)  ITALIAN PATENT NO. 0371026,
ISSUED APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (liv)  JAPANESE PATENT NO. 2579354,
ISSUED NOVEMBER 7, 1996, BASED ON THE '971 PATENT.

                                        (lv)  SOUTH KOREAN APPLICATION NO.
700359/89, FILED APRIL 25, 1988, BASED ON THE '971 PATENT.

                                        (lvi)  LUXEMBOURG PATENT NO. 0371026,
ISSUED APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (lvii)  MEXICAN PATENT NO. 175142,
ISSUED JULY 8, 1994, BASED ON THE '971 PATENT.

                                        (lviii)  NETHERLANDS PATENT NO. 0371026,
ISSUED APRIL 6, 1994, BASED ON THE '971 PATENT.

                                        (lix)  NORWEGIAN PATENT NO. 176614,
ISSUED MAY 3, 1995, BASED ON THE '971 PATENT.

                                        (lx)  VENEZUELAN PATENT NO. 50.869,
ISSUED JANUARY 17, 1994, BASED ON THE '971 PATENT.

                                        (lxi)  SOUTH AFRICAN PATENT NO. 88/3178,
ISSUED JANUARY 31, 1990, BASED ON THE '971 PATENT.

             (d)         INVENTION DISCLOSURE:

                                        (i)  CIC'S INVENTION DISCLOSURE 196,012
ENTITLED "CELLULAR DEBRIS REMOVAL."